DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 07/28/2022.  Claims 1, 2, 7, 17, 19, 20 and 22-27 are amended.  Claims 1-27 are currently pending, of which claims 10-12 are withdrawn from consideration.

Response to Arguments
Applicant’s remarks, see pages 8-11, regarding the interpretation of claims under 35 USC 112(f) have been fully considered but are not persuasive.  The interpretation under 35 USC 112(f) is therefore maintained. 
Applicant’s arguments appear to be directed to showing support in the specification for the claim limitations “a registration module to”, “a communications module to ” and “a crypto element to”.  However, in invoking 35 USC 112(f), the Examiner did not argue that there was lack of structural support in the specification.  The claim limitations invoke 35 USC 112(f) because they use a generic placeholder that is coupled with functional language without reciting sufficient structure in the claims to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s remarks, see pages 11-17, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  The rejections are therefore maintained.  Applicant’s arguments are directed to the newly added limitations and are addressed in the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney et al. (US 2021/0015158), hereinafter Moloney, in view of Ampolini et al. (US 2014/0096782), hereinafter Ampolini.
Regarding claim 1, Moloney discloses a system, the system comprising: 
an item (Moloney, [0053]: consumable component); 
a cartridge to hold the item (Moloney, [0053]); 
a user device configured for operable coupling to the cartridge, wherein while operably coupled the cartridge and the user device form a system to perform a process that would deplete at least a portion of the item (Moloney, Fig. 4, [0053]: re-usable component (user device) coupled to cartridge to generate vapor); and 
a registration module to (Moloney, [0033]: control circuitry): 
verify the cartridge was linked to the user device by a linking system external to the user device in response to a verification result received from the linking system (Moloney, [0058], [0062], [0071]: control unit (registration module) transmits a cartridge identifier to a remote server (linking system) and the server returns a relevant control action (verification result); [0065]: control actions include allowing operation of the electronic aerosol provision system (i.e. verifies the cartridge was linked to the user device)); and 
operable couple the user device and the cartridge responsive to verifying that the cartridge is linked to the user device (Moloney, [0071]: the remote server returns the relevant control action for the control unit (user device) to perform for the identified cartridge; [0065]: control actions include allowing operation of the electronic aerosol provision system to generate vapor (i.e. operable couple of the user device and cartridge)), operably coupling comprising initiating an electrical connection between the cartridge and the user device (Moloney, [0026]: when in use (i.e. operably coupled), a heater in the cartridge receives power from wires connected to the reusable part (user device)), the electrical connection to: 
enable power transfer to the cartridge from the user device (Moloney, [0026]: heater in the cartridge receives power from wires connected to the reusable part (user device)); and 
enable performance of the process that would deplete at least the portion of the item (Moloney, [0027]: providing electrical power to the heater creates an aerosol (i.e. depletes the item)).
Moloney does not explicitly disclose authenticate the cartridge in response to a stored result matching a result received from the cartridge in response to a challenge sequence sent to the cartridge.
However, Ampolini discloses authenticate the cartridge in response to a stored result matching a result received from the cartridge in response to a challenge sequence sent to the cartridge (Ampolini, [0092]: control body portion/first control component verifies cartridge body portion’s/second control component’s response to a challenge using challenge-response pairs stored in memory; [0098]: verification uses a plurality of challenge-response pairs (challenge sequence)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Ampolini before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system comprising a cartridge that can be coupled to a reusable component with control circuitry in order to generate vapor as taught by Moloney, to include enabling the control body portion to verify the authenticity of the cartridge as taught by Ampolini.  The motivation for doing so would have been to facilitate determining whether a cartridge is authorized for use with the control body portion (Ampolini, [0091]).
Regarding claim 2, Moloney discloses comprising a communications module to establish a communications link with an external device (Moloney, [0033]).
Regarding claim 3, Moloney discloses wherein the external device is a server of the linking system or an intermediate device to communicate with the linking system (Moloney, [0042]).
Regarding claim 4, Moloney discloses wherein the registration module is to send, via the communications link, a request for identifiers of cartridges linked to the user device to the external device (Moloney, [0068]: control system (registration module) sends request for updated control information to remote server (external device); [0043], [0038]: control information comprises identifiers of cartridges).
Regarding claim 5, Moloney discloses wherein the registration module is to send, via the communications link, a verification request, wherein the verification request includes cartridge information (Moloney, [0057]: control unit (registration module) contacts remote server regarding a cartridge identifier it does not recognize (verification request)).
Regarding claim 6, Moloney discloses wherein the registration module is to: receive the verification result generated by the linking system, wherein the verification result is an indication that the cartridge is linked to the user device or an indication that the cartridge is not linked to the user device (Moloney, [0058], [0062], [0071]: control unit (registration module) transmits a cartridge identifier to a remote server (linking system) and the server returns a relevant control action (verification result); [0065]: control actions (verification results) include allowing operation of the electronic aerosol provision system (indication that the cartridge is linked to the user device) or not enabling operation (indication that the cartridge is not linked to the device)).
Regarding claim 9, Moloney discloses wherein the item is an e-liquid, the cartridge is an e-liquid cartridge, and the user device is a battery unit, and wherein the registration module is to permit operable coupling by enabling a transfer of power from the battery unit to a vaporizing element of the e-liquid cartridge (Moloney, [0053]).
Regarding claim 13, Moloney discloses wherein the communication module is for one or more of Internet connectivity and close proximity communication (Moloney, [0056]).
Regarding claim 14, Moloney discloses wherein the external device is an intermediary device (Moloney, Fig. 4).
Regarding claim 15, Moloney discloses wherein the external device is a remote server (Moloney, [0056]).
Regarding claim 16, Moloney discloses the registration module is to receive the authentication information and authenticate the cartridge responsive to the authentication information prior to verifying the cartridge is linked to the user device (Moloney, [0061]-[0062]: control system (registration module) receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).
Moloney does not explicitly disclose wherein the cartridge comprises a crypto element, wherein the crypto element is to store authentication information.
However, Ampolini discloses wherein the cartridge comprises a crypto element, wherein the crypto element is to store authentication information (Ampolini, [0092]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Ampolini before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system comprising a cartridge that can be coupled to a reusable component with control circuitry in order to generate vapor as taught by Moloney, to include utilizing a cartridge with a crypto chip as taught by Ampolini.  The motivation for doing so would have been to facilitate executing an authentication procedure between the control body portion and the cartridge of the aerosol delivery device (Ampolini, [0092]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini, and further in view of Fernando (US 2020/0350773).
Regarding claim 7, Moloney and Ampolini do not explicitly disclose comprising an adapter to be releasably coupled to the user device or the cartridge, wherein the adapter comprises the registration module and the communication module.
However, Fernando discloses comprising an adapter to be releasably coupled to the user device or the cartridge, wherein the adapter comprises the registration module and the communication module (Fernando, [0107]-[0110]: charger (adapter) coupled to battery (user device) of an aerosol-generating device comprises a communication interface and a controller (registration module)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney and Ampolini, to include utilizing a charger with a communication interface and controller with the aerosol generating device as taught by Fernando.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from a mobile user device to the charger in order to facilitate social opportunities for the user, particularly in a public or social space with other users, or to make the space around the user more comfortable (Fernando, [0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini and Fernando, and further in view of Armstrong et al. (US 2011/0247620), hereinafter Armstrong.
Regarding claim 8, Moloney and Ampolini do not explicitly disclose wherein the user device comprises a crypto element to store authentication information, and wherein the registration module is to authenticate the user device responsive to the authentication information.
However, Fernando discloses wherein the user device comprises a element to store authentication information, and wherein the registration module is to authenticate the user device responsive to the authentication information (Fernando, [0101]: charger (registration module) attempts to match (authenticate) the battery identifier retrieved from a battery (user device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, to include utilizing a charger with a communication interface and controller that retrieves the battery identifier from a coupled aerosol generating device as taught by Fernando in order to match the battery identifier to a mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from the mobile user device to the charger in order to facilitate social opportunities for the user, particularly in a public or social space with other users, or to make the space around the user more comfortable (Fernando, [0004]).
Furthermore, the combination of Moloney and Fernando does not explicitly disclose a crypto element.
However, Armstrong discloses a crypto element (Armstrong, [0473]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Fernando and Armstrong before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system utilizing a charger that retrieves the battery identifier from the aerosol generating device as taught by Moloney and Fernando, to include utilizing a battery that employs cryptographic techniques as taught by Armstrong.  The motivation for doing so would have been to employ a secure method for preventing the use of counterfeit or non-manufacturer approved batteries (Armstrong, [0473]).

Claims 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini, and further in view of Yogev (US 2011/0314288).
Regarding claim 17, Moloney discloses a method, the method comprising: 
detecting a coupling of a cartridge to a user device (Moloney, [0050]: control unit (user device) receives identifier from a cartridge being engaged to the control unit (user device)); 
performing a verification process for verifying operation of the cartridge with the user device, wherein the verification process comprises verifying the cartridge was linked to the user device by a linking system remote from the user device (Moloney, [0058], [0062], [0071]: control unit transmits a cartridge identifier (i.e. performs a verification process) to a remote server (linking system) and the server returns a relevant control action; [0065]: control actions include allowing operation of the electronic aerosol provision system (i.e. verifies operation of the cartridge with the user device)); and 
operably coupling the cartridge and the user device responsive to the performed verification process (Moloney, [0071]: the remote server returns the relevant control action (i.e. verification); [0065]: control actions include allowing operation of the electronic aerosol provision system to generate vapor (i.e. coupling of the user device and cartridge)), the operably coupling comprising initiating an electrical connection between the cartridge and the user device that enables power transfer from the user device to the cartridge (Moloney, [0026]: when in use (i.e. operably coupled), a heater in the cartridge receives power from wires connected to the reusable part (user device)), the operably coupled cartridge and user device forming a system to perform one or more processes that would deplete at least a portion of an item stored in the cartridge (Moloney, [0027], [0053]: providing electrical power to the heater creates an aerosol/vapor (i.e. depletes the item)).
Moloney does not explicitly disclose authenticating the cartridge in response to a hash stored at the user device matching a hash generated by the cartridge.
However, Ampolini discloses authenticating the cartridge in response to a [response] stored at the user device matching a [response] generated by the cartridge (Ampolini, [0092]: control body portion/first control component verifies cartridge body portion’s/second control component’s response to a challenge using challenge-response pairs stored in memory).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Ampolini before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system comprising a cartridge that can be coupled to a reusable component with control circuitry in order to generate vapor as taught by Moloney, to include enabling the control body portion to verify the authenticity of the cartridge as taught by Ampolini.  The motivation for doing so would have been to facilitate determining whether a cartridge is authorized for use with the control body portion (Ampolini, [0091]).
Furthermore, the combination of Moloney and Ampolini does not explicitly disclose hash.
However, Yogev discloses authenticating the cartridge in response to a hash at the user device matching a hash generated by the cartridge (Yogev, lower half of Fig. 8A: cartridge sends a hash response to a console (user device) where it is compared to an expected cartridge response (i.e. a hash)).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini and Yogev before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system in which a control unit verifies a connected cartridge by comparing the cartridge’s challenge response to stored challenge-response pairs as taught by Moloney and Ampolini, to include enabling verification of the cartridge based on a hash response to the challenge as taught by Yogev.  Once Yogev’s teaching is incorporated, the aerosol provision system would be modified to compare the cartridge’s hash response to stored hashed challenge-response pairs. The motivation for doing so would have been to implement increased security measures for authenticating a cartridge (Yogev, [0066]).
Regarding claim 18, Moloney discloses wherein verifying the cartridge was linked to the user device by the linking system comprises: 
comparing cartridge information to a list of cartridge identifiers linked to the user device (Moloney, [0071]: Control unit transmits received cartridge identifier to server (linking system), and server returns the relevant control action to perform for the identifier. Therefore, the server compares and determines the received identifier corresponds to one of its stored cartridge identifiers); and 
determining that the cartridge information corresponds to one of the cartridge identifiers (Moloney, [0071]: Control unit transmits received cartridge identifier to server (linking system), and server returns the relevant control action to perform for the identifier. Therefore, the server compares and determines the received identifier corresponds to one of its stored cartridge identifiers).
Regarding claim 19, Moloney discloses comprises:
sending a request for verification that the cartridge is permitted to operate with the user device to the linking system (Moloney, [0071]: control unit transmits a received identifier (request for verification) to a remote server (linking system)); and 
receiving a verification result generated by the linking system, wherein the verification result indicates that the user device is permitted to operate with the cartridge or indicates that the user device is not permitted to operate with the cartridge (Moloney, [0071]: server returns the relevant control action to perform (verification result) for the received identifier; [0065]: control actions include allowing or disabling operation of the electronic aerosol provision system).
Regarding claim 20, Moloney discloses comprising locally registering the cartridge with the user device to enable the verification process (Moloney, [0051]: control unit (user device) maintains a set of stored identifiers (i.e. locally registered cartridges)).
Regarding claim 21, Moloney discloses wherein authenticating the cartridge comprises authenticating the cartridge before performing the verification process (Moloney, [0061]-[0062]: control system receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).
Regarding claim 23, Moloney discloses affixing a machine readable representation of the electronic identifier to an exterior portion of the cartridge or an exterior portion of a packaging for the cartridge (Moloney, [0054]: bar code on cartridge).
Moloney does not explicitly disclose comprising: requesting an electronic identifier from a crypto element of the cartridge.
However, Ampolini discloses comprising: requesting an electronic identifier from a crypto element of the cartridge (Ampolini, [0091]-[0092], [0100]: issuing a challenge for manufacturing information (identifier) from the crypto chip of a cartridge).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Ampolini before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system comprising a cartridge that can be coupled to a reusable component with control circuitry in order to generate vapor as taught by Moloney, to include utilizing a cartridge with a crypto chip as taught by Ampolini.  The motivation for doing so would have been to facilitate executing an authentication procedure between the control body portion and the cartridge of the aerosol delivery device (Ampolini, [0092]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini and Yogev, and further in view of Fernando.
Regarding claim 22, Moloney discloses comprising authenticating the device before performing the verification process (Moloney, [0061]-[0062]: control system receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).
Moloney, Ampolini and Yogev do not explicitly disclose authenticating the user device.
However, Fernando discloses authenticating the user device (Fernando, [0101]: authenticating a battery (user device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system that authenticates the cartridge as taught by Moloney, Ampolini and Yogev, to include authenticating the battery (user device) as taught by Fernando by attempting to match the battery identifier to a connected mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from a mobile user device to the charger in order to facilitate social opportunities for the user, particularly in a public or social space with other users, or to make the space around the user more comfortable (Fernando, [0004]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini and Yogev, further in view of Woodbine et al. (US 2020/0046032), hereinafter Woodbine, and further in view of Anderson et al. (US 2021/0011446), hereinafter Anderson.
Regarding claim 24, Moloney discloses comprising: obtaining cartridge information of the cartridge responsive to scanning the machine readable representation of the electronic identifier (Moloney, [0054]).
Moloney, Ampolini and Yogev do not explicitly disclose obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the cartridge information to the linking system.
However, Woodbine discloses 
obtaining cartridge information of the cartridge responsive to scanning the machine readable representation of the electronic identifier (Woodbine, [0061]: reading an identification code from a cartridge using lasers); 
obtaining purchaser information (Woodbine, [0048]: recording user (purchaser) information); and 
sending the purchaser information and the cartridge information to the linking system (Woodbine, [0049]: transmitting the user (purchaser) information to a central server (linking system); [0061]: transmitting the identification code (cartridge information) to the central server (linking system)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev and Woodbine before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, Ampolini and Yogev, to include transmitting user (purchaser) and cartridge information to a server as taught by Woodbine.  The motivation for doing so would have been to utilize the server for managing, logging, tracking and/or monitoring the concentrate usage of the user (Woodbine, [0004]).
Furthermore, the combination of Moloney, Ampolini, Yogev and Woodbine does not explicitly disclose responsive to scanning an identification card.
However, Anderson discloses obtaining purchaser information responsive to scanning an identification card (Anderson, [0267]: user swipes a valid government-issued ID through a card reader).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev, Woodbine and Anderson before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system that transmits user (purchaser) information to a server as taught by Moloney, Ampolini, Yogev and Woodbine, to include obtaining the user (purchaser) information via a card reader as taught by Anderson.  The motivation for doing so would have been to provide an additional or alternative means for verifying a user each time they use a user account for a purchase (Anderson, [0267]).
Regarding claim 25, Moloney, Ampolini and Yogev do not explicitly disclose comprising: receiving, at the linking system, the purchaser information and the cartridge information; and linking the cartridge to the purchaser responsive to the purchaser information and the cartridge information.
However, Woodbine discloses comprising: 
receiving, at the linking system, the purchaser information and the cartridge information (Woodbine, [0049]: transmitting the user (purchaser) information to a central server (linking system); server generates a user profile based on the user information; [0061]: transmitting the identification code (cartridge information to the central server (linking system)); and 
linking the cartridge to the purchaser responsive to the purchaser information and the cartridge information (Woodbine, [0061]: central server provides dosage information based on the user profile (purchaser information) corresponding to the identification code (cartridge information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev and Woodbine before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, Ampolini and Yogev, to include transmitting user and cartridge information to a server that correlates the information as taught by Woodbine.  The motivation for doing so would have been to utilize the server for managing, logging, tracking and/or monitoring the concentrate usage of the user (Woodbine, [0004]).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini and Yogev, further in view of Fernando, further in view of Wu (US 2016/0269375), and further in view of Anderson.
Regarding claim 26, Moloney, Ampolini and Yogev do not explicitly disclose comprising: obtaining battery unit information responsive to scanning a machine readable representation of an electronic identifier of a battery unit; obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the battery unit information to the linking system.
However, Fernando discloses comprising: obtaining battery unit information responsive to scanning a machine readable representation of an electronic identifier of a battery unit (Fernando, [0050]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, Ampolini and Yogev, to include a code on the battery of the aerosol-generating device that can be read by a barcode reader as taught by Fernando in order to facilitate matching the battery identifier to a connected mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from a mobile user device to the charger in order to facilitate social opportunities for the user, particularly in a public or social space with other users, or to make the space around the user more comfortable (Fernando, [0004]).
Furthermore, the combination of Moloney, Ampolini, Yogev and Fernando does not explicitly disclose obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the battery unit information to the linking system.
However, Wu discloses 
obtaining battery unit information (Wu, [0022]);
obtaining purchaser information (Wu, [0029]); and 
sending the purchaser information and the battery unit information to the linking system (Wu, [0043]: user identification information (purchaser information) and serial number of the battery are stored in a cloud server (linking system)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev, Fernando and Wu before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, Ampolini, Yogev and Fernando, to include transmitting user (purchaser) and cartridge information to a server as taught by Wu.  The motivation for doing so would have been to utilize the server as a cost-effective authentication system (Wu, [0003]-[0005]).
Furthermore, the combination of Moloney, Ampolini, Yogev, Fernando and Wu does not explicitly disclose responsive to scanning an identification card.
However, Anderson discloses obtaining purchaser information responsive to scanning an identification card (Anderson, [0267]: user swipes a valid government-issued ID through a card reader).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev, Fernando, Wu and Anderson before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system that transmits user (purchaser) information to a server as taught by Moloney, Fernando and Wu, to include obtaining the user (purchaser) information via a card reader as taught by Anderson.  The motivation for doing so would have been to provide an additional or alternative means for verifying a user each time they use a user account for a purchase (Anderson, [0267]).
Regarding claim 27, Moloney, Ampolini, Yogev and Fernando do not explicitly disclose comprising: receiving, at the linking system, the purchaser information and the battery unit information; and linking the battery unit to the purchaser responsive to the purchaser information and the battery unit information.
However, Wu discloses comprising:
 receiving, at the linking system, the purchaser information and the battery unit information (Wu, [0043]: user identification (purchaser) information and battery serial number are stored in the cloud server (linking system)); and 
linking the battery unit to the purchaser responsive to the purchaser information and the battery unit information (Wu, [0043]: user identification (purchaser) information is bound with the serial number of the battery).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Yogev, Fernando and Wu before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, Ampolini, Yogev and Fernando, to include transmitting user (purchaser) and cartridge information to a server as taught by Wu.  The motivation for doing so would have been to utilize the server as a cost-effective authentication system (Wu, [0003]-[0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	


/LESA M KENNEDY/Primary Examiner, Art Unit 2458